Chalmers, J.,
delivered the opinion of the court.
It is insisted that the requirement of section 1197 of the Code, that administrators and executors shall, before making sale of the lands of their intestates or testators, execute special bonds for the faithful application of the proceeds of such sales, does not apply to county administrators, because, by the terms of *589section 1092, it is declared that these officers shall proceed to administer the estates of decedents without giving any other bond than the general one required of them in entering upon their offices.
We cannot adopt this view. The general bond given by a county administrator, under section 1093, is a prerequisite to his qualification, aud, when given, covers every estate which he may be called upon to administer. The declaration in section 1092, that “ he shall proceed to administer the estates according to law, as in other cases, and under the direction of the court, without giving any other boud than the one hereinafter provided for ” (referring to the general bond provided for in section 1073), only relieves him from the necessity of executing a new bond for each estate successively administered, but does not dispense Avith the special bond required, under section 1197, of all administrators making sales of realty. It simply makes their general qualification in office, and the bonds then given cover the personally of all estates Avhich may come to their hands; but as to the special matter of selling land,, they stand upon the same footing as other administrators.'
It follows that a sale of realty made by a county administrator, Avithout the precedent execution of a bond, in accordance with section 1197, is void.
Judgment affirmed.